     Case 2:19-cv-09065-DMG-SK Document 20 Filed 04/30/20 Page 1 of 1 Page ID #:80




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Rene Almaraz
7

8                    IN THE UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     Rene Almaraz                                Case No.: 2:19-cv-09065-DMG-SK
11                                               NOTICE OF SETTLEMENT WITH
                        Plaintiff                DEFENDANT U.S. BANK
12

13         v.
14

15
      U.S. Bank
16

17

18

19
                               Defendant.
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
20

21
           PLEASE TAKE NOTICE THAT plaintiff Rene Almaraz and defendant

22
     U.S. Bank have reached a settlement in principle of the above captioned case and

23   are in the process of documenting said settlement. Plaintiff anticipates filing a
24   dismissal of U.S. Bank, with prejudice, within 30 days once the settlement is
25   finalized.
26                                           Gale, Angelo, Johnson, & Pruett, P.C.
27
     Dated: April 30, 2020                         /s/ Joe Angelo
                                                   Joe Angelo
28                                                 Attorney for Plaintiff


                                     NOTICE OF SETTLEMENT - 1
